NO. 07-06-0101-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                      APRIL 19, 2006

                          ______________________________


                       MARCUS ROBERT ROGERS, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 50,389-E; HONORABLE ABE LOPEZ, JUDGE

                          _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Following the trial court’s order revoking community supervision which had been

previously granted for driving while intoxicated with a child under 15 years of age, appellant

Marcus Robert Rogers filed a pro se notice of appeal. We dismiss for want of jurisdiction.
       A defendant must file a written notice of appeal with the trial court clerk within 30

days after the date sentence is imposed. Tex. R. App. P. 25.2(c) & 26.2(a)(1). The Rules

of Appellate Procedure provide for a 15-day extension in which to file the notice if it is

accompanied by a motion for extension of tim e. Tex. R. App. P. 26.3 & 10.5(b)(2). This

Court is without jurisdiction to address the merits of an appeal and can take no action other

than to dismiss an appeal that is not timely perfected. See Slaton v. State, 981 S.W .2d 208,

210 (Tex.Cr.App. 1998).


       Appellant’s s entence was pronounced on February 10, 2006, and on March 22,

2006, he filed a notice of appeal. No post-conviction motion was filed; thus, the deadline

for filing a timely notice was March 13, 2006,1 or 15 days thereafter if accompanied by a

motion for extension of time. By letter dated March 29, 2006, appellant was notified of the

untimely notice and directed to explain within ten days why the appeal should not be

dismissed for want of jurisdiction. Appellant did not respond.


       The motion for extension of time in which to file the clerk’s record is rendered moot,

and the purported appeal is dismissed for want of jurisdiction.


                                          Don H. Reavis
                                            Justice


Do not publish.


       1
       The 30th day fell on Sunday, March 12, but was extended to Monday, March 13 per
Rule 4.1(a) of the Texas Rules of Appellate Procedure.

                                             2